IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CARMEN ROSARIO,                        : No. 214 MAL 2014
                                       :
                   Petitioner          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
             v.                        :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (ALLIED PERSONAL                 :
SERVICES),                             :
                                       :
                   Respondents         :


                                    ORDER


PER CURIAM

     AND NOW, this 2nd day of October, 2014, the Petition for Allowance of Appeal

is DENIED.